United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2266
                       ___________________________

                            United States of America

                       lllllllllllllllllllll Plaintiff - Appellee

                                          v.

                        Juan Carlos Rodriguez-Maynez

                     lllllllllllllllllllll Defendant - Appellant
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                          Submitted: February 16, 2016
                            Filed: February 23, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ____________

PER CURIAM.

       Juan Carlos Rodriguez-Maynez directly appeals the sentence imposed by the
district court1 after he pleaded guilty to conspiring to smuggle bulk cash and

      1
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.
conspiring to import cocaine. His counsel has moved to withdraw, and has filed a
brief under Anders v. California, 386 U.S. 738 (1967), arguing that the sentence was
unreasonable. We conclude that Rodriguez-Maynez’s appeal waiver should be
enforced and prevents consideration of his claim. See United States v. Scott, 627
F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and applicability of appeal
waiver); United States v. Andis, 333 F.3d 886, 889-90 (8th Cir. 2003) (en banc)
(court should enforce appeal waiver and dismiss appeal where it falls within scope
of waiver, plea agreement and waiver were entered into knowingly and voluntarily,
and no miscarriage of justice would result). Having independently reviewed the
record under Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues for
appeal. We note, however, that the judgment incorrectly cites 21 U.S.C.
§ 960(b)(1)(3), and we order that the judgment be corrected to substitute section
960(b)(3) for section 960(b)(1)(3). See 28 U.S.C. § 2106 (appellate court may modify
any judgment brought before it for review).

     According, we dismiss the appeal, we grant counsel’s motion to withdraw, and
we deny Rodriguez-Maynez’s motion for new counsel as moot.
                    ______________________________




                                        -2-